--------------------------------------------------------------------------------

Exhibit 10.10
 
 
INTERNAP NETWORK SERVICES CORPORATION
2002 STOCK COMPENSATION PLAN
 
NONSTATUTORY
STOCK OPTION AGREEMENT
 
1.                 Grant of Option.    Internap Network Services Corporation, a
Delaware corporation (the “Company”), hereby grants to Optionee (“Optionee”)
named in the Notice of Stock Option Grant (the “Notice”), an option (the
“Option”) to purchase a total number of shares of Common Stock (the “Shares”)
set forth in the Notice, at the exercise price per share (the “Exercise Price”)
set forth in the Notice, subject to the terms, definitions and provisions of the
Internap Network Services Corporation 2002 Stock Compensation Plan (the “Plan”),
which is incorporated herein by reference, and the terms of this Stock Option
Agreement (the “Agreement”). Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Agreement. In the event
of a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. This option is a Nonstatutory Stock Option.
 
2.                 Exercise of Option.    This Option shall be exercisable
during its term in accordance with the Vesting Schedule set out in the Notice so
long as Optionee is an Employee, Director or Consultant, as the case may be, and
with the provisions of Section 8 and 9 of the Plan as set forth below. A change
in status of Optionee from his or her status at the time of grant (i.e., (i)
Optionee is a Consultant or non-Employee Director at the time of grant and
subsequently becomes an Employee or (ii) Optionee is an Employee at the time of
grant and subsequently becomes a Consultant or non-Employee Director) shall be
deemed a termination of employment or service with the Company at the time of
such change in status whereupon, unless otherwise provided by the Administrator
in its sole discretion, vesting of the Shares shall immediately cease in full.
 
(a)   Right to Exercise.
 
(i)    This Option may not be exercised for a fraction of a Share.
 
(ii)    In the event of Optionee’s death, disability or other termination of
employment or service with the Company, the exercisability of the Option is
governed by Sections 5, 6, and 7 below, subject to the limitation contained in
subsection 2(a)(i).
 
(iii)           In no event may this Option be exercised after the date of
expiration of the term of this Option as set forth in the Notice.
 
(b)   Method of Exercise.
 
(i)    This Option shall be exercisable by (i) delivery of a written notice (in
the form attached hereto as Exhibit A) which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan or (ii) by executing a “cashless exercise” through the Company’s designated
broker. The written notice shall be signed by Optionee and shall be delivered in
person or by certified mail to the Stock Option Administrator of the Company and
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by such aggregate Exercise Price
or by Optionee’s execution of a “cashless” exercise with the Company’s
designated broker.
 

--------------------------------------------------------------------------------


 
(ii)    As a condition to the exercise of this Option, Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of the Option or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.
 
(iii)           No Shares will be issued pursuant to the exercise of the Option
unless such issuance and such exercise shall comply with all relevant provisions
of Applicable Laws. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to Optionee on the date on
which the Option is exercised with respect to such Exercised Shares.
 
3.         Method of Payment.    Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of Optionee:
 
(i)     cash;
 
(ii)    check;
 
(iii)   surrender of other Shares which (A) in the case of Shares acquired
pursuant to the exercise of a Company option, have been owned by Optionee for
more than six (6) months on the date of surrender or were not acquired, directly
or indirectly, from the Company, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which the
Option is being exercised; or
 
(iv)   delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the aggregate Exercise Price.
 
4.         Restrictions on Exercise.    This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any Applicable
Laws.
 
5.          Termination of Relationship.    In the event of termination of
Optionee’s employment or service with the Company, Optionee may, to the extent
otherwise so entitled at the date of such termination (the “Termination Date”),
exercise this Option during the Termination Period set out in the Notice. To the
extent that Optionee was not entitled to exercise this Option at the date of
such termination, or if Optionee does not exercise this Option within the time
specified herein, the Option shall terminate. A change in status of Optionee
from his or her status at the time of grant (i.e., (i) Optionee is a Consultant
or non-Employee Director at the time of grant and subsequently becomes an
Employee or (ii) Optionee is an Employee at the time of grant and subsequently
becomes a Consultant or non-Employee Director) shall be deemed a termination of
employment or service with the Company at the time of such change in status
whereupon, unless otherwise provided by the Administrator in its sole
discretion, the provisions of this Section 5 shall apply.
 
2

--------------------------------------------------------------------------------


 
6.          Disability of Optionee.    Notwithstanding the provisions of Section
5 above, in the event of termination of Optionee’s employment or service with
the Company as a result of Optionee’s Disability, Optionee may, but only within
twelve (12) months from the date of such termination (but in no event later than
the expiration date of the term of such Option as set forth in Section 9 below),
exercise the Option to the extent otherwise entitled to exercise it at the date
of such termination. To the extent that Optionee was not entitled to exercise
this Option at the date of such termination, or if Optionee does not exercise
this Option within the time specified herein, the Option shall terminate.
 
7.          Death of Optionee.    In the event of the death of Optionee, the
Option may be exercised at any time within twelve (12) months following the date
of Optionee’s death (but in no event later than the date of expiration of the
term of this Option as set forth in Section 9 below), by Optionee’s estate, by a
person who acquired the right to exercise the Option by bequest or inheritance
or by the laws of descent and distribution or by a beneficiary designated to
exercise the Option upon the Optionee’s death pursuant to Section 8, but only to
the extent Optionee could exercise the Option at the date of death. To the
extent that Optionee was not entitled to exercise this Option at the date of
such termination, or if Optionee’s estate, the person who acquired the right to
exercise the Option by bequest or inheritance or by the laws of descent and
distribution or the beneficiary designated to exercise the Option upon the
Optionee’s death pursuant to Section 8 does not exercise this Option within the
time specified herein, the Option shall terminate.
 
8.          Non-Transferability of Option.    This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by Optionee.
Notwithstanding the foregoing, the Optionee may, by delivering written notice to
the Company, in a form satisfactory to the Company, designate a beneficiary who,
in the event of the death of the Optionee, shall thereafter be entitled to
exercise the Option. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of Optionee.
 
9.          Term of Option.    This Option may be exercised only within the term
set out in the Notice, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.
 
10.        Tax Consequences.    Set forth below is a brief summary as of the
date of this Option of certain United States federal tax consequences of
exercise of this Option and disposition of the Shares under the laws in effect
as of the date of grant. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR
FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO OPTIONEE. OPTIONEE IS
RESPONSIBLE FOR CONSULTING A TAX ADVISER AS TO THE APPLICABLE TAX LAWS OF THE
JURISDICTION(S) IN WHICH OPTIONEE RESIDES OR MAY BE SUBJECT TO TAX BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES. OPTIONEE UNDERSTANDS THAT
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE.
 
3

--------------------------------------------------------------------------------


 
(i)     Exercise of Nonstatutory Stock Option.    There may be a regular federal
income tax liability upon the exercise of the Option. Optionee will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the excess, if any, of the Fair Market Value of the Shares on the date
of exercise over the Exercise Price. If Optionee is an employee or former
employee of the Company, the Company will be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.
 
(ii)    Disposition of Shares.    In the case of a Nonstatutory Stock Option, if
Shares are held for more than one year after the date of exercise, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.
 
11.       Governing Law.    This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
 
12.        Whole Agreement.    The Plan and Notice are hereby incorporated by
reference and made a part hereof, and the Option and this Agreement shall be
subject to all terms and conditions of the Plan and the Notice.
 
13.        Amendments.    This Agreement may be amended or modified at any time
only by an instrument in writing signed by each of the parties hereto.
 
14.        Rights as a Stockholder.    Neither Optionee nor any of Optionee’s
successors in interest shall have any rights as a stockholder of the Company
with respect to any Shares subject to the Option until the date of issuance of a
stock certificate for such Shares or the date the Shares are electronically
delivered to Optionee’s brokerage account.
 
4

--------------------------------------------------------------------------------


 
EXHIBIT A
 
INTERNAP NETWORK SERVICES CORPORATION EXERCISE NOTICE
 
Optionee Name:
     
Social Security #:
   
Home Address:
 
 
 
Daytime Phone Number:
 
 
   
 
                     

 
[Missing Graphic Reference]
Option(s) Exercised:
Plan
   
Grant Number
   
Grant Date
   
NQ** or ISO?
   
(1) x Grant Price
Per Share
   
(2) = Number of
Shares To be
exercised
   
(3) Total Exercise Option Price
                                                                            $  
    $                                                                          
    $       $                                                                  
            $       $                                                          
                    $       $                                                  
                           
Subtotal
    $                            
**Total NQ Taxes Dues:
    $                            
Totals
            $    

 

--------------------------------------------------------------------------------

 
 
Payment and Issuance Instructions:
Attached is my check #                  in the amount of $                    
to pay for the exercise of my stock option as listed above.

Issue the shares as designated below:

¨    My broker as designated below:                         OR                
¨    Mail a certificate to the address listed below:

 
Broker Name:                                                 
                                    

 
Company Name:                                         
                                                                              
                                                                

 
Street Address
Address:                                    
                                                         

 
                                                                              
                              

 
DTC#                                    
                                                                                
                                        
                                                      

 
            City                         State                         Zip Code
Account #:                                                 
                                        

 
Phone Number:                                             
                                     

 
Fax Number:                                              
                                        

 

--------------------------------------------------------------------------------

 
Representations:

             I do NOT have access to, nor am I aware of, any inside information
regarding Internap Network Services Corporation

Initial  which could or has influenced my decision to purchase and/or sell this
stock.
 
5

--------------------------------------------------------------------------------


 
              I hereby agree to notify Internap Network Services Corporation
upon the transfer/sale of my shares acquired under any ISO  
Initial  exercise and agree to hold harmless Internap Network Services
Corporation regarding the reporting of income subject to the
transfer/sale of these shares. I am not relying on Internap Network Services
Corporation or E*TRADE Business Solutions Group for any tax advice.
 
OFFICERS AND DIRECTORS ONLY
I AM an officer and/or director of Internap Network Services Corporation and I
(initial for each response):

                    have reviewed my transactions relative to Section 16.
                    have held this option 6 months from date of grant.
                    wish/wish not to file an 83(b) Election.
                    am required to sell pursuant to Rule 144 & have filed the
necessary documentation.
                    understand a Form 4 will be required because of this
transaction.
 

--------------------------------------------------------------------------------

The undersigned holder of the stock option(s) described above irrevocably
exercises such option(s) as set forth and herewith makes payment therefore, all
at the price and on the terms and conditions specified in the stock option
agreement(s) pertaining to the option(s) exercised.
INSTRUCTIONS:             Mail this completed exercise form and check, made
payable to:
Internap Network Services Corporation, 250 Williams Street, Suite E100, Atlanta,
GA 30303, Attn: Stock Administration
 
 
   
Optionee Signature
 
Date

 

--------------------------------------------------------------------------------

 
 
6